DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 2/25/21.

Election/Restrictions
In claim 7, the claim requires a padlock. However, the elected species does not have a padlock. Therefore, the claim has been withdrawn from examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires the following:

    PNG
    media_image1.png
    101
    665
    media_image1.png
    Greyscale

At the instant the limitation is indefinite, since the slot is not just on the front face. 

    PNG
    media_image2.png
    442
    493
    media_image2.png
    Greyscale

As seen above, the slot also is required to extend on the top face, so as to allow the pivot arm to move between the positons. 
Therefore, in order to continue with the examination, the claim will be interpreted as mentioned before. Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,313,126 to Ferkovich et al (Ferkovich) in view of US Pat No 7,597,365 to Kreitzer and US Pat No 7,810,854 to Hodge et al (Hodge). 


    PNG
    media_image3.png
    763
    1641
    media_image3.png
    Greyscale

st and 2nd pivot devices (12, 25).
Each pivot device comprises a pivot arm (24, 25) having one end connected to the elongated bar and another end pivotally connected to the container.
The apparatus further comprises a block mount (20) for pivotally attach the 1st pivot arm to the block mount and include a key locking mechanism (22) for locking the 1st pivot arm. 

Ferkovich fails to disclose that the block mount comprises the pivot arm within and movable within a slot defined on the top and front face. Ferkovich discloses that the pivot arm is outside the block mount.

    PNG
    media_image4.png
    739
    1186
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    568
    1330
    media_image5.png
    Greyscale

Hodge teaches that it is well known in the art to provide a block mount (22) provided to pivotally mount a pivot arm (16) and provided with a slot that extends from a top face toward a front face, allowing movement of an elongated bar (15) between first and second positons. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pivot arm described by Ferkovich within the block mount, as taught by Kreitzer, in order to secure the arm from damage.
Furthermore, it would have been obvious to provide a slot that extends from the top face toward a front face, as taught by Hodge, in order to provide and guide or define a pivotal movement of the arm.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,313,126 to Ferkovich et al (Ferkovich) in view of US Pat No 7,597,365 to Kreitzer, US .
Ferkovich, as modified by Kreitzer and Hodge, fails to disclose that the lock mechanism is the combination of a key operated and lock combination mechanism. Ferkovich discloses a key operated locking mechanism. 
Lee teaches that it is well known in the art to provide a key operated lock mechanism in combination with a lock combination (60, 80) with a rotating cam (50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lock mechanism described by Ferkovich, as modified by Kreitzer and Hodge, as a key/combination mechanism, as taught by Lee, in order to increase the security. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,313,126 to Ferkovich et al (Ferkovich) in view of US Pat No 7,597,365 to Kreitzer, US Pat No 7,810,854 to Hodge et al (Hodge) and further in view of US Pat No 8,826,704 to Marshall and US Pat Application Publication No 20120234058 to Neil et al (Neil).
Ferkovich, as modified by Kreitzer and Hodge, fails to disclose that the lock mechanism is an electronic lock mechanism capable of being controlled by one or more modules on a wireless mobile electronic computing device. The combination teaches a mechanical mechanism.
Marshal teaches that it is well known in the art to have a manual operating lock mechanism (114) and that is well known in the art to be replaced by other types, like for example an electronic lock or wireless lock (Col 6 lines 30-35).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lock mechanism described by Ferkovich, as modified by Kreitzer and Hodge, as an electronic lock mechanism capable of being controlled by one or more modules on a wireless mobile electronic computing device, as taught by Marshal and Neil, in order to remotely operate the lock.

Response to Arguments
First, with respect to claim 7, after further review, the claim has been withdrawn from consideration, since the elected species does not comprise a padlock.
Also, after further review of the amendment, which was discussed during the interview with the applicant’s representative, a new 112 2nd paragraph rejection has been made on the record with respect to the slot, since the invention requires to have a slot that extends from the front face toward the top face.
As to the arguments with respect to the prior art rejection, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At the instant, Hodge teaches a slot that extends on a front face and a top face of a block mount. Also, other new cited prior art in the PTO-892 teaches the same concept. Therefore, a new rejection has been made on the record.
Since the examiner has nothing to propose, applicant can file an appeal brief as his next response to allow the Board of Appeals to make a decision on the matter. 
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 1, 2021